Citation Nr: 1227882	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  10-28 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include lichen planus.

2.  Entitlement to service connection for locking of joint/multiple joint conditions to include bilateral conditions of the hands.

3.  Entitlement to service connection for shingles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to December 1945.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal was remanded in May 2011 to fulfill the Veteran's request to appear for a personal hearing at the RO in St. Petersburg, Florida before a traveling Veterans Law Judge; however, the Veteran subsequently withdrew his request for the hearing and the matter was returned to the Board.  

In March 2012, the appeal was remanded again for additional development of the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a skin disorder, including, but not limited to lichen planus or any residuals therefrom, and the issue of entitlement to service connection for locking of joint/multiple joint conditions to include bilateral conditions of the hands, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran developed shingles many years after separation from service, and the competent medical evidence of record establishes that there is no relationship between any in-service skin disorder, or other injury or disease in service, and the Veteran's post-service development of shingles.  


CONCLUSION OF LAW

Service connection for shingles is not warranted.  38 U.S.C.A. §§ 1110 , 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated April 2009.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a service connection claim, and the relative duties of VA and the claimant to obtain evidence.  The letter also notified the Veteran of how initial disability ratings and effective dates are assigned for all grants of service connection, pursuant to the holding in Dingess.  

The Veteran responded to the RO's letter later that same month.  In his response, which was received at the RO in May 2009 he indicates that he has no additional evidence to submit regarding his claim.  

The Veteran's claim was developed, with a VA examination conducted in June 2009.  His claim was denied in August 2009.

The Veteran expressed his disagreement with the denial in September 2009.  The RO attempted to obtain records from the Social Security Administration (SSA) but it was ultimately determined that no records from SSA were available.  The RO made a formal finding in this regard in November 2009.  The Veteran was informed by way of a November 2009 letter, in accordance with 38 C.F.R. § 3.159(e), that the SSA records could not be obtained, the efforts that were made to obtain the records, and that the Veteran should submit the records if he had a copy in his possession or that a decision would be made within 10 days based on the evidence of record.   

The Veteran was then afforded another series of VA compensation and pension examinations in May 2010. 

The matter was remanded to afford the Veteran a hearing before a Veterans Law Judge at the RO, but the Veteran subsequently withdrew his request for a hearing and the case was sent back to the Board.  The Board, however, determined that additional development was necessary and remanded the case in March 2012.  

The Veteran appeared for the scheduled VA examination in March 2012.  Following that examination, the RO sent another letter to the Veteran notifying him that some of his service treatment records had been destroyed during the NPRC fire in 1973 and were therefore not available for review.  The Veteran was notified by way of an April 2012 letter, in accordance with 38 C.F.R. § 3.159(e), that the RO attempted to obtain missing service treatment records in particular those pertaining to radiation therapy, that the National Personnel Records Center informed that records were damaged due to a fire, and if he had the records or knew the location thereof, he should submit the records or report the location thereof.  He was informed to submit the additional evidence or information within 10 days otherwise a decision might be made after 10 days.  He was also informed of alternate sources of evidence that could substitute for missing service treatment records, including statements from military medical personnel, buddy statements, state or local accident and police reports, employment physical examinations, other medical evidence where treatment was sought after separation, letters written during service, pharmacy prescription records and insurance examinations.  

The Veteran submitted a copy of a private treatment record from April 2012 and he informed the RO that he had been treated at the Tampa VA Medical Center and the Port Richey VA Clinic.  The RO subsequently attached these records to the Veteran's virtual VA folder which has been reviewed by the Board.  

The Veteran's case was re-adjudicated and he was issued a supplemental statement of the case in May 2012, which included consideration of VA medical records uploaded to Virtual VA.

In light of the notices sent to the appellant, as discussed above, the duty to notify has been met.  

As noted above, VA has obtained service treatment records, to the extent that they are available, and not destroyed by fire.  VA has assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the likely onset of the Veteran's shingles and whether the Veteran has any residuals of shingles, and if there is any relationship to service.  The Veteran was afforded an opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

With regard to the claim of entitlement to service connection for shingles, there has been compliance with the remand instructions insofar as the VA examiner specifically opined as to the likelihood of any relationship between any current disability, any in-service disability and shingles.  Moreover, VA attempted to obtain additional service treatment records and obtained additional VA treatment records in accordance with the Board's directives.  Accordingly, there has been substantial compliance with the remand.  VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Service Connection

The Veteran seeks service connection for shingles.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010). (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is also competent to report what comes to him through his sense; symptomatology which is observable and identifiable by lay people represented competent evidence, such as varicose veins which "may be diagnosed by their unique and readily identifiable features." Barr; see also Layno v. Brown, 6 Vet. App. 465 (1994).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that under section 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Jandreau.  However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert.

The Veteran seeks service connection for a disability manifested by a skin disorder with accompanying pain in the areas where the skin eruption exists, or existed at one time.  The Veteran asserts this disability began in service, and affected his fingers, legs, penis, rib areas, wrists and knees.  The Veteran has been treated with multiple creams but without any complete relief.  While additional development is necessary with regard to claims of service connection for skin disabilities other than shingles, the evidence of record clearly establishes that service connection is not warranted for shingles, as explained in detail below.  

The STRs show that the Veteran was treated for some type of dermatological outbreak in service in 1943.  Although the Veteran's discharge examination report is negative for any type of skin condition, the Veteran maintains that he developed a skin condition in service that has continued to the present day, which is manifested by flare ups from time to time.  

Importantly, VA records from 1962 show that the Veteran was treated for skin lesions on his fingers and right leg, which he claimed had been ongoing since 1944 with severe itch.  The Veteran reported that the disorder was called lichen planus in service.  On examination in November 1962, it was noted that the Veteran had eruptions on his right leg, hands and wrists for years.  Although difficult to read the handwriting, it appears that the diagnosis was lichen planus and variation of erythema multiforme.  

In a December 1962 letter to the Veteran, the RO noted that the Veteran's STRs revealed treatment for a skin condition during service; however, the letter also indicates that according to service department records, the condition responded to treatment leaving no apparent residual disability.  The Veteran was asked to submit additional evidence in support of the claim, however, he did not respond.  

At a VA examination in June 2009, the Veteran reported that he experienced penile lesions, and itching, and was seen for this by providers in service.  The Veteran also noted that he was treated in service and diagnosed with lichen planus.  The Veteran also reported that he was treated with radiation therapy and that the symptoms resolved.  Additionally, the Veteran reported that during service he also developed lesions on fingers and legs; and, that throughout the years the skin on his hands has flared with itchy redness on his fingers.  He also reported itchiness to "BUE", knees, and rib areas through the years.  

On examination, there was slight redness to all fingers on the dorsum aspect at the PIPs and MTP joint areas bilaterally.  The areas were non-raised, and there were no white or lace looking lesions that were typical of lichen planus.  The Veteran was not in an active flare.  The examiner's diagnosis was atypical dermatitis.  He noted that lichen planus was not confirmed.  The examiner also opined that the Veteran's dermatitis was not caused by or a result of the same condition in service.  The examiner further noted that the Veteran had minimal symptoms on examination that day, and his description of his flares was not consistent with lichen planus.  Further, the examiner noted that the Veteran's STRs did not confirm his stated history that the lesions started on his penis and that he was treated with radiation therapy.  The examiner noted that the STRs show that the Veteran was treated in 1943 for dermatophytosis or athlete's foot.  

The examiner also noted that the post-service records from 1962 supported treatment for lichen planus vs. erythema multiforme lesions, but neither were confirmed.  

The examiner also noted that a review of the Veteran's VA records did not support diagnosis for or treatment of ether skin condition.  Further, the examiner noted that the Veteran had not been treated for a 10-year period, per the Veteran's own report, and that this decades-long gap in time without any documentation between when he was in service and the current time provides no support for his claim.  In essence, the examiner concluded that the available evidence did not support a diagnosis of lichen planus and did not support any current skin condition as having its origin in service.

At another VA examination in May 2010, the Veteran reiterated that he developed a rash in service that has continued to the present day.  In addition, the Veteran explained that he also developed joint pain in the areas where the rash had occurred.  

The examiner referred to a September 2009 primary care clinic note which indicated that the Veteran's hand x-rays were negative for any signs of a destructive arthritis such as RA (rheumatoid arthritis) though his blood work showed positive antibodies.  The note also indicated, however, that positive antibodies did not mean he had the disease of rheumatoid arthritis.  It was suggested that if the Veteran was in a lot of pain, that he should be referred to the rheumatology clinic in Tampa for evaluation.  The Veteran was offered this referral but he declined.  

On examination in May 2010, the examiner noted pain in the bilateral hands, wrists, knees.  The examiner found degenerative joint disease of the knees, and wrists, with evidence of an old injury to the left wrist.  

The examiner noted that, per a claims folder review, the Veteran had a history of a skin condition in the service.  He was seen in the service with a penile lesion and diagnosed with lichen planus.  He underwent XRT (radiation therapy) for these lesions.  Discharge examination was negative for any skin condition.  Significantly, the examiner also noted that there had been no skin biopsy performed and no dermatology consult.  

However, she did note that a primary care clinic note from May 2010 indicated that the Veteran continued to complain of diffuse itching on various areas of the body, which he claims began during service.  The Veteran reported itching but no rash was identified, although there was some slight thickening of the skin with mild erythema on several fingers that also itched.  This outpatient treatment note also indicates that the genitalia revealed 2 pink macular patches measuring 3-4 x 2-3 mm on the Veteran's penis, likely scarring from the previous radiation therapy to the penis for the presumed lichen planus that the Veteran was previously diagnosed with.  As for the pruritis, the Veteran was not getting much benefit from the prescribed sarna lotion, so a skin scraping was taken from the penile lesion site and sent for analysis to assess a possible alternate etiology.  

Meanwhile, the May 2010 compensation & pension examiner opined that the Veteran had a diagnosis of xerosis, or dry skin, and that this was in no way related to any skin disorder in service, or to the Veteran's current joint pain.  The examiner noted that the Veteran was seen and treated, per the claims file, in service for lichen planus; however, he had no rash on examination and no evidence of current lichen planus.  The examiner further opined that the Veteran's xerosis was age-related and was the cause of his pruritis and that it had no relationship to his skin condition in service.  

The May 2010 examiner referred to a VA outpatient treatment record from that same month that indicated a skin scraping was taken and sent to pathology to determine whether there was some other etiology to account for the Veteran's itching that has been ongoing since service.  A review of the Veteran's VA outpatient treatment records located in his Virtual VA folder indicate that the results from the May 2010 skin scraping revealed staph.  The examiner, however, did not believe that staph was causing the Veteran's problems because a certain amount of staph on the skin was normal.  The examiner indicated that it would take another few weeks to get the results of a fungal study, and any positive findings would thereafter be reported.  The remainder of the VA records show no positive fungal findings.  

The VA outpatient records located within the Veteran's claims file note a diagnosis of Herpes Zoster, i.e. Shingles.  It was not clear from these records if this diagnosis is based on the Veteran's self-reported history, or whether the Veteran was ever treated for Herpes Zoster; and, if so, when the disorder had its onset.  As such, a VA examiner in March 2012 was asked to opine as to whether the Veteran actually had shingles, and if so, when the onset likely occurred and if there were any current residuals therefrom, particularly since the Veteran did have some type of skin disorder in service.  

At the March 2012 VA examination, the examiner noted a thorough review of the Veteran's claims file, documenting all prior VA examinations, as well as the history reported by the Veteran.  With regard to current skin conditions, the examiner noted diagnoses of dermatitis of the hands, ankles and left knee manifested by erythematous dry skin and slight hyperkeratosis.  There was no rash noted.  In addition, tinea involving the bilateral big toe nails with mild thickening and yellowish discoloration was noted, with slightly erythematous, dry flaking skin on the sides of the feet without any open wounds.  There was no rash currently noted in the groin, however, slight hyperpigmentation changes were noted in the groin area.  

The examiner also noted that there were no characteristic lichen planus lesions with violaceous lesions with reticular surface, and there was no scarring consistent with healed lichen planus lesions.  

In addition, the examiner observed slight hyperkeratosis on the head of the Veteran's penis in the area where the Veteran states he had radiation therapy in service.  

The examiner determined that the Veteran did not have inflammatory, autoimmune, crystalline or infectious arthritis or dysbaric osteocrosis (Caisson disease).  Based on x-ray studies, however, there was evidence of degenerative joint disease of multiple joints.  

The examiner opined that the Veteran's current skin condition was less likely as not caused by or a result of claimed lichen planus that occurred during service.  The examiner indicated that lichen planus typically affected the skin, nails, mucous membranes (especially oral mucosa) and the vulva and penis.  On the skin, it was most commonly expressed as an eruption of shiny flat, poly gonal violaceous papules.  The examiner further explained that Wickham's striae are characteristic white, lacelike patterns on the surface of the papules and plaques; and, the flexor surfaces of the extremities, particularly the wrists, are common sites of the skin involvement.  Lesions were rarely asymptomatic.  Most patients experienced pruritis, which could be severe.  The examiner further explained that the lesions could become intensely painful if they ulcerated or eroded.  In addition, Lichen planus patients could exhibit the Koebner reaction, which the examiner explained was the development of skin lesions in areas of trauma, most often in areas of scratching.  The examiner noted that the disease usually healed with significant post inflammatory hyperpigmentation; and, when nails were involved, the disease spectrum varied from minor dystrophy to total nail loss.  The natural history of most cases of lichen planus was to remit within one to two years, with the exception of oral lichen planus, which was often chronic.  The examiner also found that there was no evidence in medical literature of any effects of lichen planus on joints or bones.  

On examination of the Veteran, there was no sign of oral lesions or evidence in the record noting complaints of recurrent oral lesions; thus, the examiner concluded that the Veteran did not currently have the oral variant of lichen planus.  

The examiner reiterated that lichen planus resolves within 2 years in an overwhelming majority of cases and does not recur, so it was very unlikely based on the medical literature and examination of the Veteran, that his current condition was a continuation of the lichen planus in service, assuming that the Veteran, in fact did have that disease in service.  

Regarding shingles, the examiner noted the following:  

Varicella-zoster virus (VZV) infection causes two clinically distinct forms of disease.  Primary infection with VZV results in varicella (chickenpox), characterized by vesicular lesions in different stages of development on the face, trunk, and extremities.  Herpes zoster, also known as shingles, results from reactivation of endogenous latent VZV infection within the sensory ganglia.  This clinical form of the disease is characterized by a painful, unilateral vesicular eruption, which usually occurs in a restricted dermatomal distribution.  The presenting clinical manifestations of herpes zoster are usually characterized by rash and acute neuritis.  In immunocompetent hosts, the lesions crust by 7 to 10 days and are no longer considered infectious.  The development of new lesions more than a week after presentation should raise concerns regarding possible underlying immunodeficiency.  The thoracic and lumbar dermatomes are the most commonly involved sites of herpes zoster.  Recurrence of clinical zoster in the immunocompetent host is uncommon (<5 percent).  Approximately 10 to 15 percent of all patients with herpes zoster will develop postherpetic neuralgia (PHN); individuals older than 60 years account for 50 percent of these cases.  PHN refers to pain persisting beyond four months from the initial onset of the rash.  Sensory symptoms can include pain, numbness, dysesthesias, and allodynia (pain precipitated by movement) in the affected dermatome.  

Based on the foregoing medical data and examination of the Veteran, the examiner determined that the type of shingles rash described above did not meet with the descriptive complaints given by the Veteran either during his military service or of the type of chronic rash he describes, particularly, as the examiner points out, because the Veteran's rash is recurrent and shingles is seldom recurrent.  The examiner indicated that if the shingles rash does recur, it usually is just once, unless the individual is immunocompromised (which is not the case for the Veteran).  Moreover, the examiner also noted that the Veteran's description of his rash is not the same as that of shingles, i.e. a stripe-like distribution in one area corresponding to a dermatome.  

The examiner noted that the Veteran was documented to have had shingles in October 2000, with typical symptoms of right-sided truncal area.  Based on the Veteran's reported symptoms of joint pain, rash of the extremities, the examiner opined that the Veteran's current complaints are unrelated to any skin disorder in service or to the shingles documented in October 2000.  

Finally, the examiner noted that the Veteran was diagnosed by his primary care provider with dermatitis in 2001 and tinea ungum and that neither of these disorders were related to or caused by lichen planus.  Tinea was diagnosed at the current examination, but again, the examiner found no relationship between it and lichen planus.  

The examiner concluded that there is no evidence that lichen planus or shingles causes any type of joint pain.  Also, the examiner pointed out that the Veteran had a positive Rheumatoid Factor, but noted that this is commonly false positive in elderly individuals; and, moreover, other more specific testing indicates that there is no evidence that the Veteran actually has Rheumatoid Arthritis or any other type of autoimmune disease.  

The Veteran submitted a private medical examination report from April 2012.  In the report, the examiner indicates that the Veteran presented with a chief complaint of generalized body rash.  He complained of a rash over his genital area, including the perineum and knuckles bilaterally.  The examiner noted a history of lichen planus over his penis and groin which was treated via radiation therapy in Guam in 1945.  Since that time, the Veteran reports recurrent lesions in the above mentioned areas.  On examination, the examiner noted mild erythema over the metacarpal phalangeal joints bilaterally and radiation induced dermatitis over the intertrigal areas of the buttocks.  

The impression was:  (1) History of lichen plans.  The patient was treated for this disease in the 1940's which affected his penis at that time, via radiation therapy.  Since then, he states that he has issues with recurring lesions; however, they are not mucocutaneouos as would be expected.  A steroid cream was provided and he was instructed to follow-up with dermatology.  (2)  Dermatitis, radiation induced, over the perineum.  He was advised to use a steroid cream sparingly and use soothing lotions instead.  

Based on the medical evidence above, service connection for shingles is not warranted.  The medical evidence does not suggest that he developed shingles during service.  Furthermore, the competent evidence of record indicates that the Veteran's post-service diagnosis of shingles, decades after discharge from service, has no relationship to any in-service skin disorder or residuals therefrom.  In this regard, the examiner in March 2012 made clear that the Veteran did not have shingles in service or currently because his description of his symptoms did not match the typical shingles symptoms.  Moreover, the examiner explained that shingles does not recur over the span of 60 years, and therefore, the Veteran's current symptoms, even if they were related to something in service, were not related to shingles.  The examiner provided a methodical explanation and description of the shingles virus and its usual course.  The examiner compared the Veteran's description of his symptoms and the objective findings on examination to the usual shingles characteristics, and opined, based on sound medical principles, that there was no relationship between the Veteran's skin conditions in service, or currently, and his post-service diagnosis of shingles.  The examiner explained that the Veteran's post-service shingles was not chronic.  This examination report is adequate and therefore entitled to great probative weight as it is based on a review of the history, a physical examination and as a rationale was provided for the opinion.  While the Veteran is competent to report symptoms, he is not competent as a lay person to diagnose shingles and to provide an etiological opinion therefore as this is beyond the capability of a lay person to observe.  The evidence does not show that the Veteran had shingles in service nor has the Veteran asserted that he had shingles in service that continued thereafter.

There is no evidence to the contrary.  Hence, the preponderance of the evidence is against the claim of service connection for shingles or the residuals therefrom, there is no doubt to be resolved; and service connection for shingles is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3. 


ORDER

Service connection for shingles is denied.  


REMAND

Based on the evidence outlined above, there remain some unanswered questions with regard to the Veteran's claims of service connection for a disability manifested by a skin rash/joint pain and itch.  

First, although the VA examinations of record, and most notably the March 2012 examination, clearly establish that the Veteran does not currently have a diagnosis of lichen planus, it appears based on his credible testimony and objective evidence of scarring, that he did have this disability during service and that it was treated with radiation therapy.  Although the Veteran is not competent to diagnose the condition, he is certainly competent to report that he was diagnosed with such in service and that he underwent radiation therapy as a result.  Furthermore, there is no reason to doubt his credibility in this regard.  What remains unclear, however, is whether the Veteran has any residuals as a result of the in-service skin disorder or treatment therefore.  

The private treatment record from April 2012 indicates that the Veteran has "radiation-induced dermatitis" over the perineum.  The examiner, however, does not provide a rationale for this diagnosis although it is presumed that the examiner is opining that the Veteran has residuals from the radiation treatment performed as a result of his in-service lichen planus.  This, however, is not entirely clear, and no other evidence of record has suggested this theory of entitlement.  As such, another VA examination is necessary to determine if the Veteran's current disability is as likely as not a residual of the claimed radiation treatment in service.  

Also, this case has focused heavily on whether the Veteran has a current diagnosis of lichen planus, but it is certainly possible that the Veteran's reports of continuity of symptoms since service could be completely unrelated to his in-service lichen planus.  In other words, the Veteran could have developed a residual skin disorder in addition to, or as a result of, the in-service lichen planus, which is what the April 2012 private examiner appears to suggest.  As such, an examiner should opine as to whether the Veteran as likely as not developed a dermatitis or other disability manifested by a skin disorder and/or joint pain in service that is related to a current disability, particularly in light of the Veteran's credible and competent reports of radiation therapy in service.  The examiner's should keep in mind that although the STRs are negative for radiation therapy, the RO has determined that at least a portion of the Veteran's STRs were destroyed by fire in 1973; and, that physical examination of the Veteran reveals evidence of scarring in the areas where the Veteran asserts the radiation therapy occurred.  

The Veteran is competent to testify as to his symptoms, but he is not necessarily qualified to provide a diagnosis of a chronic skin condition, particularly given his reported symptoms of joint pain in the areas where the rashes would occur.  

Given that the Veteran has complained of a rash since service and his statements are considered competent and credible with regard to his symptoms, and given that his private doctor provided a diagnosis of radiation induced dermatitis, another examination is needed to explain these symptoms and the diagnosis.  The examiner is asked to address the Veteran's complaints with an understanding of the overall disability picture.  No examiner has entertained the idea that this Veteran may be possibly suffering from some type of chronic skin disorder other than lichen planus that had its onset during service or within the first post-service year and now that a private examiner has opined that the Veteran may have residuals from the in-service treatment he received for the lichen planus in service, more development is needed.  The 2009 examiner essentially dismissed the Veteran's assertions regarding the onset of his symptoms; and, while the May 2010 examiner noted the Veteran's history of continuity of symptoms since service, she merely opined as to the Veteran's current skin disorder based on her current observations without giving any credence to the Veteran's reported history.  The March 2012 examiner dismissed the idea that the Veteran's in-service disability and/or current disability was shingles but also provided evidence that the Veteran has a dermatitis condition, which the April 2012 examiner suggested was, at least in part, radiation induced.  Given the description of his symptoms, another examination is necessary to reconcile the evidence of record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for VA examination by an appropriate expert to determine the current nature and likely etiology of any skin disability manifested by rash and/or itching and/or joint pain claimed by the Veteran to be related to service, including, but not limited to whether the Veteran has a dermatitis and tinea type condition that is unrelated to the in-service lichen planus, but which has continued since service; and, whether the Veteran has any type of "radiation-induced dermatitis" or any other residuals from the radiation treatment he received in service to include whether such disability is also manifested by joint pain.  The claims folder, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the requested study.  

The examiner in this regard should elicit from the Veteran and record a full clinical history referable to the claimed skin/orthopedic disabilities.  The examiner should identify all skin disorders and manifestations in the groin area, and provide an opinion, with a complete rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that any current disability, including dermatitis and tinea ungum, had its onset during service, including, but not limited to whether any such disability is a residual of the claimed in-service radiation therapy.  

In this regard, the examiner's attention is directed to the Veteran's competent and credible statements regarding the onset of his symptoms and radiation therapy in service.  The examiner's attention is also directed to the April 2012 medical report indicating that the Veteran has radiation induced dermatitis.  

The examiner should also opine whether it is at least as likely as not that orthopedic disabilities are related to active service including but not limited to dermatological symptoms therein and/or radiation therapy.  All findings must be reported in detail and all indicated testing must be accomplished.  

2.  Ensure that the information provided in the examination report(s) satisfies the criteria above and, if not, return the report(s) as insufficient.  Then, readjudicate the Veteran's claims of service connection for a skin disorder, to include any residuals therefrom, and a joint condition.  If any benefit sought on appeal remains denied, provide the Veteran with an SSOC.  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


